Reasons for Allowance
The claims are allowable because the prior art does not teach an electronic module in which a rear substrate is connected via cable to an imaging, laser, or sensor element, with an external connection terminal connected to a relay substrate having a terminal connection electrode and a relay connector, wherein the relay connector comprises 1) a connector base member attached to the relay substrate, 2) a relay connector on the connector base member that is electrically connected to the terminal connection electrode, and 3) a retaining member that sandwiches the rear substrate between the retaining member and the connector base member and that presses an electrode on the rear substrate against a contact of the relay conductor.  (These features, including the retaining member that sandwiches the electric contacts, can be most clearly seen in Fig. 5.) These elements, connected in the recited manner, and taken together with the other claimed limitations, render the claims novel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424